DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to an amendment/response filed 2/22/2021.
No claims have been cancelled.
No claims have been added. 
Claims 1-12 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 2/22/2021, with respect to the rejection(s) of claim(s) 1-12  under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ghosh et al. US 20170019853, Schechter US 20130311140 and Cariou et al. US 20180352397.

On page 6 of the remarks, in regard to claims 1, 5, 6, 7, 11 and 12, the Applicant argues that claims 1 and 7 are directed toward “configured to optimize power efficiency of the individual IoT node”, whereas Ghosh et al. is directed toward “power saving in a wireless network”.  


The Examiner respectfully disagrees. 
Ghosh et al teaches “The access point device and the one or more devices may negotiate a short term and a long term availability schedule such that their sleep times and wake up times are synchronized, thereby saving power for the device as well as the access point device” (PGPub 0018), where “saving power for the device” is considered as including “IoT” devices, which is considered as contrary to the Applicant’s argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, 7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. US 20170019853 (cited in Non-Final Rejection dated 3/31/2020) in view of Schechter US 20130311140 (U.S. Patents Documents citation “E” listed on IDS dated 7/19/2019) and in further view of Cariou et al. US 20180352397.

As to claim 1:
Ghosh et al. discloses:
A system for improving communication ...via an IoT network, the IoT network comprising one or ... wireless communication networks, the system comprising:
 (“FIG. 3 presents another example of an example of an operational network 300 that can utilize or otherwise leverage power-saving architecture and/or techniques in accordance with one or more embodiments of the disclosure. The exemplified network environment 300 can allocate UL resources 
(where
 “AP devices 302 that communicate with one or more internet of things (IoT) devices 320”/FIG. 3 illustrates “wireless communication network.”

one or more IoT nodes, each individual IoT node including a sensor to sense a physical representation of an environment associated with the individual IoT node, a sensor processor to generate a value of the physical representation, a short range wireless link, and a first IoT modem 

(“Any of the IoT device(s) 320 and AP device(s) 302 may include any suitable radio and/or transceiver for transmitting and/or receiving radio frequency (RF) signals in the bandwidth and/or channels corresponding to the communications protocols utilized by any of the IoT device(s) 320 and AP device(s) 302 to communicate with each other. The radio components may include hardware and/or software to modulate and/or demodulate communications signals according to pre-established transmission protocols. The radio components may further have hardware and/or software instructions to communicate via one or more Wi-Fi and/or Wi-Fi direct protocols, as standardized by the Institute of Electrical and Electronics Engineers (IEEE) 802.11 standards. In certain example embodiments, the radio component, in cooperation with the communications antennas, may be configured to communicate via 2.4 GHz channels (e.g. 802.11b, 802.11g, 802.11n), 5 GHz channels (e.g. 802.11n, 802.11 ac), or 60 GHZ channels (e.g. 802.11 ad). In 
(where
“IoT devices 340”/FIG. 3/”IoT device 1020”/FIG. 10 maps to “one or more IoT nodes”,
“the IoT device(s) 320 can include one or more sensors for sensing and/or detecting pressure, temperature, motion, humidity, carbon monoxide, or smoke” maps to “each individual IoT node including a sensor to sense a physical representation of an environment associated with the individual IoT node”, where “pressure, temperature, motion, humidity, carbon monoxide, or smoke” maps to “physical representation of an environment”,
“processor-driven IoT device”/”processors 524/FIG. 5A maps to “sensor processor”,
“sensors reporting various types of data” maps to “generate a value of the physical representation”, where “data” maps to “value of the physical representation” where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “processor-driven IoT device”/”processors 524/FIG. 5A to be associated with performing “sensors reporting various types of data”
“non-Wi-Fi protocols may be used for communications between devices”/“Bluetooth”/”dedicated short-range communication” maps to “short wireless link”
“first IoT modem”

the sensor processor further configured to determine a schedule for transmitting the value of the physical representation to the IoT network, the schedule being configured to optimize power efficiency of the individual IoT node: and
(“In some aspects, the AP device 1002 may broadcast or otherwise send the AP availability schedule to the device 1020 (and, in some embodiments, to other devices). As described herein, the AP availability schedule can include sleep times and/or wake-up times and respective durations of a power-on or otherwise energized period for the AP device 1002. In response, the device 1020 may send to the AP device 1002 a device availability schedule, which also can include sleep times and/or wakeup times and respective durations for the IoT device 1020. In some instances, the AP device 1002 can reject the device availability schedule, and also can propose a new device availability schedule. The new device availability schedule can be determined according to numerous factors, including historical information associated with power consumption or other types of operational characteristics of the device 1020 (e.g., available computing resources, type of energy storage devices that supply power, etc.). In a scenario in which the new device availability schedule is acceptable to the 
(where
“the AP device 1002 can reject the device availability schedule, and also can propose a new device availability schedule. The new device availability schedule can be determined according to numerous factors, including historical information associated with power consumption or other types of operational characteristics of the device 1020 (e.g., available computing resources, type of energy storage devices that supply power, etc.). In a scenario in which the new device availability schedule is acceptable to the device 1020” maps to “the sensor processor further configured to determine a schedule”, where “schedule is acceptable to the device 1020” maps to “determine a schedule”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “processor-driven IoT device”/”processors 524/FIG. 5A to be associated with “schedule is acceptable to the device 1020”
“with sensors reporting various types of data every hour synchronously, the sensor hub devices or the access gateway devices may remain in sleep mode and wake up every one hour to collect the data” maps to “schedule for transmitting the value of the physical representation to the IoT network”,
“new device availability schedule can be determined according to numerous factors, including historical information associated with power consumption or other types of operational characteristics of the device 1020 “the schedule being configured to optimize power efficiency of the individual IoT node”, where the “schedule” is based upon the characteristics of “device 1020”, where “device 1020” maps to “individual IoT node”, where “determined according to...power consumption...type of energy storage devices” is considered as teaching the “availability schedule” is based on “power consumption”/”energy storage devices” information associated with “device 1020”, therefore the “availability schedule” is considered as being generated based upon  “power efficiency” considerations of “the individual IoT node”

an IoT ... in wireless communication with each of the one or more IoT nodes via the first IoT modem and the short range wireless link the IoT ...being configured to receive the schedule from the sensor processor of each individual IoT node for receiving the value of the physical representation transmitted by each individual IoT node  from the first IoT modem or the short range wireless link based on the schedule. And..., 
(“In some embodiments, e.g., example embodiment 550 shown in FIG. 5B, the multi-mode communication processing unit 518 can comprise a set of one or more transmitters/receivers 554, and components therein (amplifiers, filters, analog-to-digital (A/D) converters, etc.), functionally coupled to a multiplexer/demultiplexer (mux/demux) unit 568, a modulator/demodulator (mod/demod) unit 566”; Ghosh et al.; 0046)

(where
“access point 902”/FIG. 9/“access point 1002”/FIG. 10 maps to “IoT...”
FIG. 9 illustrates “Access point 902 in wireless communication with “IoT device 920” and FIG. 10 illustrates “access point 1002” communicating wirelessly with “IoT device 1020” which map to “in wireless communication”
“non-Wi-Fi protocols may be used for communications between devices, such as Bluetooth, dedicated short-range communication (DSRC)”/” radio components may include hardware and/or software to modulate and/or demodulate communications signals according to pre-established transmission protocols” maps to “via the first IoT modem and the short range wireless link”
“receive device schedule”/FIG. 10 maps to “being configured to receive the schedule from the sensor processor of each individual IoT node”,
“sensors reporting various types of data every hour synchronously, the sensor hub devices or the access gateway devices may remain in sleep mode and wake up every one hour to collect the data” maps to “receiving the value of the physical representation transmitted by each individual IoT node  ... based on the schedule”

“IoT ... further having a second IoT modem”

Ghosh et al. teaches synchronization between an AP and a sensor device based on schedule using Bluetooth, short range communications, etc..

Ghosh et al. as described above does not explicitly teach:
with an Internet of Things (IoT) hub
[IoT] booster
IoT booster having a signal booster
boost the wireless signal containing the value of the physical representation
according to the schedule
the IoT booster further having a second IoT modem to transmit the boosted wireless signal to the IoT hub via the IoT network

However, Schechter et al. further teaches a booster/transceiver capability which includes:
with an Internet of Things (IoT) hub
[IoT] booster
IoT booster having a signal booster
boost the wireless signal containing the value of the physical representation
the IoT booster further having a second IoT modem to transmit the boosted wireless signal to the IoT hub via the IoT network
(“As illustrated in FIG. 3, the base station 300 may also include a signal booster circuit 306. The signal booster circuit 306 may operate to increase the detectability of communications transmitted to the base station 300 and/or to extend the range of communications transmitted from the base station 300. In some cases, the signal booster circuit 306 may be used together with the wireless transceiver 302, which operates according to a low-power wireless communication protocol, to increase the ability of the base station 300 to detect communications from environmental sensor units located far from the base station 300.”; Schechter; 0072)
(“Such environmental sensor units may instead transmit data that is to be sent to the server to the base station, using the low-power wireless communication protocol, and the base station may relay the data to the server.”; Schechter; 0028)
(“As discussed below in detail in connection with FIG. 10, the relay facility 310B may cause the base station to operate the wireless transceiver 302 to receive communications from the environmental sensor units and operate the wireless transceiver 304 to transmit those communications to the server”; Schechter; 0074)
(where
“server” maps to “Internet of Things (IoT) hub”,
“base station 300” maps to “IoT booster”,
“IoT booster having a signal booster”,
“signal booster circuit 306 may be used together with the wireless transceiver 302, which operates according to a low-power wireless communication protocol, to increase the ability of the base station 300 to detect communications from environmental sensor units”/”relay” maps to “boost the wireless signal”,
“environmental sensor units may instead transmit data” maps to “wireless signal containing the value of the physical representation”
“Cell transceiver 304”/”operate the wireless transceiver 304 to transmit those communications to the server” maps to “the IoT booster further having a second IoT modem to transmit the boosted wireless signal to the IoT hub via the IoT network”, where it is considered as required for operation for the “cell transceiver 304”/wireless transceiver 304” to include a modem

Schechter et al. teaches a base station with a booster circuit in communication with sensor units.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the booster/transceiver capability of Schechter et al. into Ghosh et al.. By modifying the radio unit of Ghosh et al. to include the booster/transceiver capability as taught by the transceiver of Schechter, the benefits of improved power 

However, Cariou et al. further teaches a booster/schedule capability which includes:
according to the schedule
(“The individual is an agreement that is negotiated between an individual station and an individual access point. For example, a station may request an individual agreement from an access point with which the station shares one or more radio bands. After a series of exchanges, the station and access point may create an individual agreement specifying the terms of a service period. An example service period may specify, for example, a target wake time 100 ms after transmission of a beacon, e.g., sync frame, on the 5 GHz band, for a duration of 10 msec. Performing synchronization according to the individual agreement represents a closed loop method, where, once the terms are agreed to, there may be no further change to the synchronization process. The individual agreement may be useful for scenarios where the number of stations connected at any one time is well below the capacity of the AP. In such scenarios, the access point may accommodate individually scheduled service periods for the connected stations.”; Cariou et al.; 0025)
(“FIG. 1 is a block diagram of a multi-band wireless network 100 for synchronizing connectivity. Synchronizing connectivity is a power conserving technique, where the time that stations such as, stations 108-1, 108-2, 108-3 
(“Similar to the anchor AP 102, the booster APs 104, 106 may provide coverage areas 104-1, 106-1 with relatively (in comparison with the anchor AP 102) less coverage area, but higher power.”; Cariou et al.; 0014)
(“Examples of types of stations include desktop computers, laptop computers, tablet computers, smart phones, televisions, Internet of Things (IoT) devices” Cariou et al.; 0048)
(where
“a station may request an individual agreement from an access point with which the station shares one or more radio bands. After a series of exchanges, the station and access point may create an individual agreement specifying the terms of a service period. An example service period may specify, for example, a target wake time 100 ms after transmission of a beacon, e.g., sync frame, on the 5 GHz band, for a duration of 10 msec. ... In such scenarios, the access point may accommodate individually scheduled service periods for the connected stations” maps to “according to the schedule”, where “target wake time 100 ms after transmission of a beacon, e.g., sync frame, on the 5 GHz band, for a duration of 10 msec”/”individually scheduled service period” maps to “schedule”, “terms of a service period” maps to “according to”
“booster AP”/”higher power” is analogous to “booster”
“stations...IoT” is analogous to “IoT”
“hub”,
“sensor data” is analogous to “value of the physical representation”

Cariou et al. teaches an access point which grants individual access with an individual schedul to a station/IoT devices which can then upload sensor data to servers on the Internet.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the booster/schedule capability of Cariou et al. into Ghosh et al. By modifying the access point/device of Ghosh et al. to include the booster/schedule capability as taught by the access point/station of Cariou et al, the benefits of improved individual station access (Cariou et al.; 0025) are achieved.

As to claim 5:
Ghosh et al. discloses:
the individual IoT node is configured with an On/Off schedule.
(“The access point device and the one or more devices may negotiate a short term and a long term availability schedule such that their sleep times and wake up times are synchronized, thereby saving power for the device as well as the access point device. Each access point device can be wirelessly coupled to one or more devices, and each device can be wirelessly coupled to one or more 

As to claim 6:
Ghosh et al. discloses:
wherein the sensor processor of the individual IoT node is further configured to synchronize its processing activity with the On/Off schedule of the individual IoT node. 
(“The access point device and the one or more devices may negotiate a short term and a long term availability schedule such that their sleep times and wake up times are synchronized, thereby saving power for the device as well as the access point device. Each access point device can be wirelessly coupled to one or more devices, and each device can be wirelessly coupled to one or more AP devices and/or one or more devices within a wireless network.”; Gnosh et al.; 0018)

As to claim 7:
Ghosh et al. discloses:
A system for communicating in an IoT network, the IoT network comprising one or more wireless communication networks, the system comprising:
 (“FIG. 3 presents another example of an example of an operational network 300 that can utilize or otherwise leverage power-saving architecture 
(where
 “AP devices 302 that communicate with one or more internet of things (IoT) devices 320”/FIG. 3 illustrates “wireless communication network.”

an IoT node having a sensor to sense a physical representation of an environment associated with the IoT node, a sensor processor to ... and generate a value of the physical representation, a short range wireless link, and a first IoT modem 
 (“As described in greater detail below, the disclosure provides, among other things, devices, systems, techniques, and/or computer program products for power-saving operation of network elements in a wireless network. Some embodiments of the disclosure can permit the implementation of low-power consumption for access gateway devices in IoT applications, for example. As an illustration, in a smart home with sensors reporting various types of data every hour synchronously, the sensor hub devices or the access gateway devices may remain in sleep mode and wake up every one hour to collect the data.”; Ghosh et al.; 0018)
(“Any of the IoT device(s) 320 and AP device(s) 302 may include any suitable radio and/or transceiver for transmitting and/or receiving radio frequency (RF) signals in the bandwidth and/or channels corresponding to the communications protocols utilized by any of the IoT device(s) 320 and AP device(s) 302 to communicate with each other. The radio components may include hardware and/or software to modulate and/or demodulate communications signals according to pre-established transmission protocols. The radio components may further have hardware and/or software instructions to communicate via one or more Wi-Fi and/or Wi-Fi direct protocols, as standardized by the Institute of Electrical and Electronics Engineers (IEEE) 802.11 standards. In certain example embodiments, the radio component, in cooperation with the communications antennas, may be configured to 
(where
“IoT devices 340”/FIG. 3/”IoT device 1020”/FIG. 10 maps to “one or more IoT nodes”,
“the IoT device(s) 320 can include one or more sensors for sensing and/or detecting pressure, temperature, motion, humidity, carbon monoxide, or smoke” maps to “each individual IoT node including a sensor to sense a physical representation of an environment associated with the individual IoT node”, where “pressure, temperature, motion, humidity, carbon monoxide, or smoke” maps to “physical representation of an environment”,
“processor-driven IoT device”/”processors 524/FIG. 5A maps to “sensor processor”,
“sensors reporting various types of data” maps to “generate a value of the physical representation”, where “data” maps to “value of the physical representation” where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “processor-driven IoT device”/”processors 524/FIG. 5A to be associated with performing “sensors reporting various types of data”
“short wireless link”
“Any of the IoT device(s) 320 and ... may include any suitable radio and/or transceiver for transmitting and/or receiving radio frequency (RF) signals ... may include hardware and/or software to modulate and/or demodulate communications”/”radio unit 514”/FIG. 5A maps to “first IoT modem”

the sensor processor further configured to determine a schedule for transmitting the value of the physical representation to the IoT network, the schedule being configured to optimize power efficiency of the individual IoT node; and
 (“In some aspects, the AP device 1002 may broadcast or otherwise send the AP availability schedule to the device 1020 (and, in some embodiments, to other devices). As described herein, the AP availability schedule can include sleep times and/or wake-up times and respective durations of a power-on or otherwise energized period for the AP device 1002. In response, the device 1020 may send to the AP device 1002 a device availability schedule, which also can include sleep times and/or wakeup times and respective durations for the IoT device 1020. In some instances, the AP device 1002 can reject the device availability schedule, and also can propose a new device availability schedule. The new device availability schedule can be determined according to numerous factors, including historical information associated with power consumption or 
(where
“the AP device 1002 can reject the device availability schedule, and also can propose a new device availability schedule. The new device availability schedule can be determined according to numerous factors, including historical information associated with power consumption or other types of operational characteristics of the device 1020 (e.g., available computing resources, type of energy storage devices that supply power, etc.). In a scenario in which the new device availability schedule is acceptable to the device 1020” maps to “the sensor processor further configured to determine a schedule”, where “schedule is acceptable to the device 1020” maps to “determine a schedule”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “processor-driven IoT device”/”processors 524/FIG. 5A to be associated with “schedule is acceptable to the device 1020”
“with sensors reporting various types of data every hour synchronously, the sensor hub devices or the access gateway devices may remain in sleep mode and wake up every one hour to collect the data” maps to “schedule for transmitting the value of the physical representation to the IoT network”,
“the schedule being configured to optimize power efficiency of the individual IoT node”, where the “schedule” is based upon the characteristics of “device 1020”, where “device 1020” maps to “individual IoT node”, where “determined according to...power consumption...type of energy storage devices” is considered as teaching the “availability schedule” is based on “power consumption”/”energy storage devices” information associated with “device 1020”, therefore the “availability schedule” is considered as being generated based upon  “power efficiency” considerations of “the individual IoT node”

an IoT ... in wireless communication between the IoT node via the first IoT modem and the short range wireless link, and the IoT network via the one or more wireless communication networks, the IoT ... being configured to receive the schedule from the sensor processor of each individual IoT node for receiving the value of the physical representation transmitted by the IoT node from the first IoT modem or the short range wireless link based on the schedule, and 
(“In some embodiments, e.g., example embodiment 550 shown in FIG. 5B, the multi-mode communication processing unit 518 can comprise a set of one or more transmitters/receivers 554, and components therein (amplifiers, 
(“FIG. 5A illustrates a block diagram of an example embodiment of a device 510 ... the device 510 can embody or can constitute an AP device of the AP device(s) 302 or an IoT device of the IoT device(s) 320 in the operational environment 300”; Ghosh et al.; 0041)
(where
“access point 902”/FIG. 9/“access point 1002”/FIG. 10 maps to “IoT...”
FIG. 9 illustrates “Access point 902 in wireless communication with “IoT device 920” and FIG. 10 illustrates “access point 1002” communicating wirelessly with “IoT device 1020” which map to “in wireless communication”
“non-Wi-Fi protocols may be used for communications between devices, such as Bluetooth, dedicated short-range communication (DSRC)”/” radio components may include hardware and/or software to modulate and/or demodulate communications signals according to pre-established transmission protocols” maps to “via the first IoT modem and the short range wireless link”
“receive device schedule”/FIG. 10 maps to “being configured to receive the schedule from the sensor processor of each individual IoT node”,
“sensors reporting various types of data every hour synchronously, the sensor hub devices or the access gateway devices may remain in sleep mode and wake up every one hour to collect the data” maps to “receiving the value of the physical representation transmitted by each individual IoT node  ... based on the schedule”

“modulator/demodulator (mod/demod) unit 566” maps to “IoT ... further having a second IoT modem”

Ghosh et al. as described above does not explicitly teach:
 [IoT] booster
IoT booster having a signal booster
calculate [and generate a value]
boost the wireless signal containing the value of the physical representation according to the schedule, the IoT booster further having a second IoT modem to transmit the boosted wireless signal to the IoT network.

However, Schechter et al. further teaches a booster/transceiver capability which includes:
[IoT] booster
IoT booster having a signal booster
calculate [and generate a value]
boost the wireless signal containing the value of the physical representation, the IoT booster further having a second IoT modem to transmit the boosted wireless signal to the IoT network.

(“Such environmental sensor units may instead transmit data that is to be sent to the server to the base station, using the low-power wireless communication protocol, and the base station may relay the data to the server.”; Schechter; 0028)
 (“In other embodiments, processing may involve multiple sensor measurements. For example, processing may entail computing an average value of a sensor over a period of time. As yet another example, the processing may entail determining occurrence of one or more conditions, such as whether a sensor value exceeds a threshold or otherwise meets a condition communicated to the sensor unit.”; Schechter; 0058)
(where
“server” maps to “Internet of Things (IoT) hub”,
“base station 300” maps to “IoT booster”,
“IoT booster having a signal booster”,
“average value of sensor”/”exceeds a threshold” maps to “calculate”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the “average”/”exceeds a threshold” to be communicated
“signal booster circuit 306 may be used together with the wireless transceiver 302, which operates according to a low-power wireless communication protocol, to increase the ability of the base station 300 to detect communications from environmental sensor units”/”relay” maps to “boost the wireless signal”,
“environmental sensor units may instead transmit data” maps to “wireless signal containing the value of the physical representation”
“Cell transceiver 304”/”operate the wireless transceiver 304 to transmit those communications to the server” maps to “the IoT booster further having a second IoT modem to transmit the boosted wireless signal to the IoT hub via the IoT network”, where it is considered as required for operation for the “cell transceiver 304”/wireless transceiver 304” to include a modem

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the booster/transceiver capability of Schechter et al. into Ghosh et al.. By modifying the radio unit of Ghosh et al. to include the booster/transceiver capability as 
	
However, Cariou et al. further teaches a booster/schedule capability which includes:
according to the schedule
(“The individual is an agreement that is negotiated between an individual station and an individual access point. For example, a station may request an individual agreement from an access point with which the station shares one or more radio bands. After a series of exchanges, the station and access point may create an individual agreement specifying the terms of a service period. An example service period may specify, for example, a target wake time 100 ms after transmission of a beacon, e.g., sync frame, on the 5 GHz band, for a duration of 10 msec. Performing synchronization according to the individual agreement represents a closed loop method, where, once the terms are agreed to, there may be no further change to the synchronization process. The individual agreement may be useful for scenarios where the number of stations connected at any one time is well below the capacity of the AP. In such scenarios, the access point may accommodate individually scheduled service periods for the connected stations.”; Cariou et al.; 0025)
(“FIG. 1 is a block diagram of a multi-band wireless network 100 for synchronizing connectivity. Synchronizing connectivity is a power conserving 
(“Similar to the anchor AP 102, the booster APs 104, 106 may provide coverage areas 104-1, 106-1 with relatively (in comparison with the anchor AP 102) less coverage area, but higher power.”; Cariou et al.; 0014)
(“Examples of types of stations include desktop computers, laptop computers, tablet computers, smart phones, televisions, Internet of Things (IoT) devices” Cariou et al.; 0048)
(where
“a station may request an individual agreement from an access point with which the station shares one or more radio bands. After a series of exchanges, the station and access point may create an individual agreement specifying the terms of a service period. An example service period may specify, for example, a target wake time 100 ms after transmission of a beacon, e.g., sync frame, on the 5 GHz band, for a duration of 10 msec. ... In such scenarios, the access point may accommodate individually scheduled service periods for the connected stations” maps to “according to the schedule”, where “target wake time 100 ms after transmission of a beacon, e.g., sync frame, on the 5 GHz band, for a duration of 10 msec”/”individually scheduled service period” maps to “schedule”, “terms of a service period” maps to “according to”
“booster AP”/”higher power” is analogous to “booster”
“IoT”
“aggregator 206”/FIG. 2 is analogous to “hub”,
“sensor data” is analogous to “value of the physical representation”

Cariou et al. teaches an access point which grants individual access with an individual schedul to a station/IoT devices which can then upload sensor data to servers on the Internet.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the booster/schedule capability of Cariou et al. into Ghosh et al. By modifying the access point/device of Ghosh et al. to include the booster/schedule capability as taught by the access point/station of Cariou et al, the benefits of improved individual station access (Cariou et al.; 0025) are achieved.

As to claim 11:
Ghosh et al. discloses:
the individual IoT node is configured with an On/Off schedule.
(“The access point device and the one or more devices may negotiate a short term and a long term availability schedule such that their sleep times and wake up times are synchronized, thereby saving power for the device as well as the access point device. Each access point device can be wirelessly coupled to one or more devices, and each device can be wirelessly coupled to one or more 

As to claim 12:
Ghosh et al. discloses:
wherein the sensor processor of the individual IoT node is further configured to synchronize its processing activity with the On/Off schedule of the individual IoT node. 
(“The access point device and the one or more devices may negotiate a short term and a long term availability schedule such that their sleep times and wake up times are synchronized, thereby saving power for the device as well as the access point device. Each access point device can be wirelessly coupled to one or more devices, and each device can be wirelessly coupled to one or more AP devices and/or one or more devices within a wireless network.”; Gnosh et al.; 0018)

Claim(s) 2, 3, 4, 8, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. US 20170019853 (cited in Non-Final Rejection dated 3/31/2020) in view of Schechter US 20130311140 (U.S. Patents Documents citation “E” listed on IDS dated 7/19/2019) and in further view of Cariou et al. US 20180352397 and Zakaria US 20160323156.

As to claim 2:

wherein the short range wireless link is a Bluetooth Low Energy (BTLE) link

However, Zakaria further teaches a BTLE capability which includes:
wherein the short range wireless link is a Bluetooth Low Energy (BTLE) link
(“In one embodiment, the IoT devices 101-105 are ultra low-power devices capable of operating for extended periods of time on battery power (e.g., years). To conserve power, the local communication channels 130 may be implemented using a low-power wireless communication technology such as Bluetooth Low Energy (LE). In this embodiment, each of the IoT devices 101-105 and the IoT hub 110 are equipped with Bluetooth LE radios and protocol stacks.”; Zakaria; 0041)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the BTLE capability of Zakaria into Ghosh et al.. By modifying the access point of Ghosh et al. to include the BTLE capability as taught by the IoT hub of Zakaria, the benefits of improved security techniques (Zakaria; 0026) are achieved.

As to claim 3:
Ghosh et al. discloses:
wherein the individual IoT node and the IoT booster each include a short range wireless transceiver.
(“Any of the IoT device(s) 320 and AP device(s) 302 may include any suitable radio and/or transceiver for transmitting and/or receiving radio frequency (RF) signals in the bandwidth and/or channels corresponding to the communications protocols utilized by any of the IoT device(s) 320 and AP device(s) 302 to communicate with each other. The radio components may include hardware and/or software to modulate and/or demodulate communications signals according to pre-established transmission protocols. The radio components may further have hardware and/or software instructions to communicate via one or more Wi-Fi and/or Wi-Fi direct protocols, as standardized by the Institute of Electrical and Electronics Engineers (IEEE) 802.11 standards. In certain example embodiments, the radio component, in cooperation with the communications antennas, may be configured to communicate via 2.4 GHz channels (e.g. 802.11b, 802.11g, 802.11n), 5 GHz channels (e.g. 802.11n, 802.11 ac), or 60 GHZ channels (e.g. 802.11 ad). In some embodiments, non-Wi-Fi protocols may be used for communications between devices, such as Bluetooth, dedicated short-range communication (DSRC)”; Ghosh et al.; 0039)
(“FIG. 5A illustrates a block diagram of an example embodiment of a device 510 ... the device 510 can embody or can constitute an AP device of the AP device(s) 302 or an IoT device of the IoT device(s) 320 in the operational environment 300”; Ghosh et al.; 0041)


As to claim 4:
Ghosh et al. as described above does not explicitly teach:
wherein the short range wireless transceiver of the IoT booster is connected with the signal booster.

However, Schechter et al. further teaches a booster/transceiver capability which includes:
wherein the short range wireless transceiver of the IoT booster is connected with the signal booster.
 (“As illustrated in FIG. 3, the base station 300 may also include a signal booster circuit 306. The signal booster circuit 306 may operate to increase the detectability of communications transmitted to the base station 300 and/or to extend the range of communications transmitted from the base station 300. In some cases, the signal booster circuit 306 may be used together with the wireless transceiver 302, which operates according to a low-power wireless communication protocol, to increase the ability of the base station 300 to detect communications from environmental sensor units located far from the base station 300.”; Schechter; 0072)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the 

As to claim 8:
Ghosh et al. as described above does not explicitly teach:
wherein the short range wireless link is a Bluetooth Low Energy (BTLE) link

However, Zakaria further teaches a BTLE capability which includes:
wherein the short range wireless link is a Bluetooth Low Energy (BTLE) link
(“In one embodiment, the IoT devices 101-105 are ultra low-power devices capable of operating for extended periods of time on battery power (e.g., years). To conserve power, the local communication channels 130 may be implemented using a low-power wireless communication technology such as Bluetooth Low Energy (LE). In this embodiment, each of the IoT devices 101-105 and the IoT hub 110 are equipped with Bluetooth LE radios and protocol stacks.”; Zakaria; 0041)



As to claim 9:
Ghosh et al. discloses:
wherein the individual IoT node and the IoT booster each include a short range wireless transceiver.
(“Any of the IoT device(s) 320 and AP device(s) 302 may include any suitable radio and/or transceiver for transmitting and/or receiving radio frequency (RF) signals in the bandwidth and/or channels corresponding to the communications protocols utilized by any of the IoT device(s) 320 and AP device(s) 302 to communicate with each other. The radio components may include hardware and/or software to modulate and/or demodulate communications signals according to pre-established transmission protocols. The radio components may further have hardware and/or software instructions to communicate via one or more Wi-Fi and/or Wi-Fi direct protocols, as standardized by the Institute of Electrical and Electronics Engineers (IEEE) 802.11 standards. In certain example embodiments, the radio component, in cooperation with the communications antennas, may be configured to communicate via 2.4 GHz channels (e.g. 802.11b, 802.11g, 802.11n), 5 GHz 
(“FIG. 5A illustrates a block diagram of an example embodiment of a device 510 ... the device 510 can embody or can constitute an AP device of the AP device(s) 302 or an IoT device of the IoT device(s) 320 in the operational environment 300”; Ghosh et al.; 0041)
(“Radio Unit 514” FIG. 5A-B)

As to claim 10:
Ghosh et al. as described above does not explicitly teach:
wherein the short range wireless transceiver of the IoT booster is connected with the signal booster.

However, Schechter et al. further teaches a booster/transceiver capability which includes:
wherein the short range wireless transceiver of the IoT booster is connected with the signal booster.
 (“As illustrated in FIG. 3, the base station 300 may also include a signal booster circuit 306. The signal booster circuit 306 may operate to increase the detectability of communications transmitted to the base station 300 and/or to extend the range of communications transmitted from the base station 300. In 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the booster/transceiver capability of Schechter et al. into Ghosh et al.. By modifying the radio unit of Ghosh et al. to include the booster/transceiver capability as taught by the transceiver of Schechter, the benefits of improved power conservation (Ghosh et al.; 0069) with reduced number of communications (Schechter; 0104) are achieved.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/Michael K Phillips/Examiner, Art Unit 2464